Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 28, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  149433(51)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PHIL FORNER,                                                                                        Richard H. Bernstein,
            Petitioner-Appellant,                                                                                     Justices


  v                                                                 SC: 149433
                                                                    COA: 307626
                                                                    Public Service Commission:
                                                                    00-016273
  CONSUMERS ENERGY COMPANY,
          Respondent-Appellee,
  and
  MICHIGAN PUBLIC SERVICE COMMISSION,
           Appellee.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s November
  25, 2014 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 28, 2015
         d0518
                                                                               Clerk